 1                                                                                    JS-6
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8
     JIN LEE,                                           Case No. 2:19-cv-06307-RGK-PJW
 9
                           Plaintiff(s),
10                                                      ORDER DISMISSING ACTION FOR
     vs.                                                LACK OF PROSECUTION
11
     RDSD, INC., et al.,
12
                           Defendant(s).
13
14
            On January 3, 2020, the Court issued an Order to Show Cause re Dismissal for Lack of
15
     Prosecution (OSC) [9]. Plaintiff was ordered to file proof of timely service of the summons and
16
     complaint upon defendants RDSD, Inc. and Cary Minovitz. Plaintiff filed proofs of service,
17
     however, the service was not made within 90 days after filing the complaint. No good cause
18
     having been shown, the Court dismisses the matter for lack of prosecution.
19
            IT IS SO ORDERED.
20
21   Dated: January 15, 2020
                                                        R. GARY KLAUSNER
22                                                      UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
